Citation Nr: 0513983	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  00-20 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for retinitis pigmentosa.  


REPRESENTATION

Appellant represented by:	Richard R. James, Esq.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from July 9 to August 30, 
1974.

The appeal arises from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In January 2002, the Board found that new and material 
evidence had not been submitted to reopen the veteran claim 
of service connection for retinitis pigmentosa.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2005 order, 
the Court vacated the Board's January 2002, decision.  The 
case was returned to the Board for additional development and 
readjudication consistent with the directives contained 
therein.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law during the 
pendency of this appeal, with enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law redefines the obligations of VA with 
respect to the duty to assist, and the duty to notify.  The 
"notice" to the veteran is to include a request for any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  The "notice" also requires that VA 
will inform the claimant which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant. VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if VA has failed to specifically 
discuss the required notice to the appellant of the 
information and evidence necessary to substantiate a claim, 
VA did not satisfy the standard erected by the VCAA.  Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  

With respect to the current issue on appeal the veteran was 
never provided with a letter describing what new and material 
evidence he should provide, what evidence VA would obtain, 
and how VA would assist in his claim.  Therefore, he must be 
apprised of all of the applicable provisions of the VCAA 
including what evidence would substantiate his specific claim 
and the division of responsibility for obtaining specific 
substantiating evidence.  See, e.g., 38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A general 
letter addressing these provisions is not sufficient.  The 
letter must be very specific as to what evidence VA has and 
exactly what evidence the veteran needs to provide.  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans et. al v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Based on these decisions, the Board cannot rectify 
this problem.

The Court also held in their March 2005 order that the 
application of the presumption of soundness under 38 U.S.C.A. 
§ 1111 and Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) 
be afforded the veteran in this claim.  In Wagner, the 
Federal Court held:

The correct standard for rebutting the 
presumption of soundness under section 
1111 requires the government to show by 
clear and unmistakable evidence that (1) 
the veteran's disability existed prior to 
service and (2) that the pre-existing 
disability was not aggravated during 
service.  Here, both the BVA and the 
Court of Appeals for Veterans Claims 
applied the incorrect legal standard for 
rebutting the presumption of soundness.



Therefore, this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and  5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the new 
and material evidence claim.  A general 
form letter, prepared by the RO, not 
specifically addressing the disabilities 
and entitlement at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  After the veteran 
and his representative have been given 
notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.

2.  After completing the requested 
action, and any additional notification 
and/or development deemed was warranted, 
the RO should readjudicate the new and 
material claim for by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  The RO 
should consider the presumption of 
soundness under 38 U.S.C.A. § 1111 and 
Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  The RO should determine 
whether new and material evidence has 
been submitted to reopen the veteran's 
claim for retinitis pigmentosa.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran and his 
representative an appropriate SSOC and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




